Citation Nr: 1140166	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-34 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for osteoarthritis of the temporomandibular joint (TMJ).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from November 1984 to November 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.  At the hearing, the Veteran and his representative requested that the record be held open for 60 days to allow them to submit additional evidence and indicated that they would waive regional office consideration of any evidence submitted.  See 38 C.F.R. § 20.1304 (2011).  In April 2011, the Veteran and his representative submitted additional evidence directly to the Board.  


FINDING OF FACT

The competent evidence of record indicates the Veteran is diagnosed with osteoarthritis of the TMJ that is etiologically related to active service.


CONCLUSION OF LAW

Osteoarthritis of the temporomandibular joint was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 U.S.C.A. § 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veteran asserts he is entitled to service connection for osteoarthritis of the TMJ.  Specifically, he contends that he was attacked in September 1987 while on active duty, and suffered a fracture of the TMJ as a result.  He further contends he has suffered from jaw pain since the attack.

The report of an April 1984 enlistment examination was silent for any pertinent defects or diagnoses; however, the Veteran's service treatment records include medical records pertaining to injuries suffered in a May 1984 motorcycle accident, before the Veteran entered active duty in November 1984.  In May 1984, the Veteran was diagnosed with a basilar skull fracture.  A review of the Veteran's service treatment records indicate that he was surgically treated for a fracture of the right mandibular subcondyle after being struck in the face by three or four assailants in September 1987.  An April 1988 treatment record notes the Veteran sought treatment for persistent pain and limited range of motion on the right side, with deviation on opening of the jaw and clicking of the jaw joint.  A provisional diagnosis of TMJ dysfunction was rendered.

Post-service, the Veteran sought treatment from the Craniofacial Pain Center for jaw pain and dysfunction, which he related to the September 1987 assault.  Digital tomography performed in May 2009 showed severe degenerative changes with remodeling of bone and cartilage space loss bilaterally.  A March 2011 comprehensive evaluation notes a diagnosis of bilateral degenerative arthritis with bilateral anterior disc displacement without reduction, which the Veteran's private physician opined, to a reasonable degree of medical/dental certainty, is a result of the September 1987 assault.  A second opinion provided by the Veteran's private physician in April 2011 again opined that the Veteran's current arthritis of the TMJ is a result of the in-service assault, noting that, based on the history reported by the Veteran, the injury of the right TMJ could be seen as consistent with the type of degenerative arthritis that is present.

During the course of the instant claim, the Veteran was provided a VA examination in December 2008.  In reviewing the claims file, the VA examiner noted the Veteran's history of a pre-service motorcycle accident, in which he suffered a trauma to the head and face, including a basilar skull fracture.  The VA examiner also noted that the Veteran was referred to oral surgery for evaluation in April 1987 for evaluation for TMJ discomfort and difficulty opening his mouth.  The VA examiner opined that the Veteran suffers from TMJ pain due to osteoarthritis, which is not at least as likely as not due to or aggravated by trauma associated with the in-service assault.  The VA examiner provided no further rationale for  his negative opinion.

In the instant case, even though the VA examiner provided a negative etiological opinions, the Board notes that no rationale was provided.  The Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, while it appears the VA examiner may have based his negative opinion, in part, on the Veteran's pre-service motorcycle accident, the Board notes the Veteran testified at the March 2011 hearing that the resulting skull fracture involved the upper/back of his skull, and did not affect his jaw.  See Board hearing transcript at 3.  A review of the medical records dating to May 1984 show no complaints or findings related to the jaw. 

With respect to the private medical opinions submitted by the Veteran, the Board observes the private physician did not review the claims file prior to offering these opinions.  However, a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  Rather, it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 296 (2008).  Upon reviewing the private medical opinions, the Board finds that the private physician properly considered the Veteran's prior medical history, which was credibly reported by the Veteran.  As such, the Board will assign greater probative weight to the private medical opinions submitted by the Veteran than to the December 2008 VA examination report, which does not include a sufficient rationale in support of the negative etiological opinion.

Thu, resolving all doubt in favor of the Veteran, the Board concludes that the evidence is at least in equipoise in the instant case.  As such, service connection for osteoarthritis of the TMJ is warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990),


ORDER

Service connection for osteoarthritis of the temporomandibular joint is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


